Citation Nr: 0025251	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-44 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for organic brain 
syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
September 1978 to June 1979.

In January 1981, the Board of Veterans' Appeals (Board) 
denied service connection for organic brain syndrome.  It was 
found that this condition preexisted active service and was 
not aggravated in service.  In June 1984, the Board denied 
service connection for nonpsychotic organic brain syndrome.  
The Board determined that the evidence submitted since the 
prior Board decision was cumulative in nature, did not 
establish a new factual basis for allowing the claim, and 
that the pre-service disability had not increased in severity 
during active service.

This appeal comes to the Board from a July 1996 rating 
decision of the Boston, Massachusetts Regional Office (RO) of 
the U.S. Department of Veterans Affairs (VA) that determined 
that the appellant had not submitted new and material 
evidence to reopen a claim for service connection for 
nonpsychotic organic brain syndrome.  In a December 1998 
decision, the Board determined that no new and material 
evidence had been submitted to reopen the clam.  

The appellant appealed the December 1998 Board decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as the Court).  In a decision dated 
March 10, 2000, the Court vacated the Board decision and 
remanded it for expeditious further development as 
appropriate and issuance of a re-adjudicated decision 
supported by an adequate statement of reasons or bases. 


FINDINGS OF FACT

1.  In a June 1984 decision, the Board denied entitlement to 
service connection for nonpsychotic organic brain syndrome.  

2.  Evidence received since the June 1984 Board decision is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.

3.  The appellant has submitted competent medical evidence 
tending to demonstrate that a pre-existing head injury was 
aggravated by ACDUTRA; the claim is plausible.


CONCLUSIONS OF LAW

1.  The June 1984 Board decision denying service connection 
for nonpsychotic organic brain syndrome is final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp 2000).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for organic brain syndrome.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
organic brain syndrome is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

Because this case involves an attempt to reopen the June 1984 
Board decision, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
As noted in the Court's March 2000 memorandum decision, VA 
must reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. § 3.156(a) 
(1999).  The first step in this process, which was the only 
step considered by the Board in December 1998, involves 
determining whether new and material evidence has been 
presented since the last final disallowance of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir 1998); Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  In making this 
determination, the "new" evidence is generally presumed to be 
credible.  Elkins, at 215.  If the Secretary determines that 
new and material evidence has been submitted, he must reopen 
the disallowed claim and determine whether it is well 
grounded in terms of all the evidence, generally presuming 
the credibility of that evidence.  Elkins, at 218-19.  The 
U.S. Court of Appeals for the Federal Circuit has noted that 
the purpose behind the definition of new and material 
evidence is not to require that it change the outcome of the 
claim, but rather that it result in a more complete record 
for evaluating the claim.  Hodge, at 1363.   

As stated in the December 1998 Board decision, the evidence 
of record at the time of the June 1984 Board decision (the 
last final decision on the matter) consists of service 
medical records (SMRs), VA medical records, private medical 
records, other service department documents, and the 
appellant's claim and testimony.  This evidence indicates 
that the appellant suffered a serious head injury in an April 
1978 vehicle accident prior to departing for Army National 
Guard basic training.  The head injuries included subdural 
hematoma with severe brain laceration.  He was hospitalized 
for over three weeks and underwent craniotomy with bilateral 
burr holes in the skull.  A report from Worcester City 
Hospital indicates that he made complete recovery and was 
discharged in good condition in May 1978.  SMRs reflect that 
apparently soon after surgery and prior to entering basic 
training, the appellant reportedly began to experience severe 
bitemporal frontal nuchal headaches associated with 
dizziness, general weakness, and loss of memory.  Despite 
these symptoms, he began training in September 1978, 
completed basic training and, in January 1979, was 
transferred to Fort Lee, Virginia for advanced individual 
training (AIT).  An April 1979 SMR indicates that during AIT, 
the appellant had two emergency room encounters, two internal 
medicine evaluations, nine evaluations at the troop medical 
clinic, and a mental hygiene evaluation.  The report further 
indicates that the appellant was unable to perform routine 
duties of standing guard, standing in formation, or marching 
and running without severe symptoms of headache, dizziness, 
and general fatigue.  The report indicates that a recent 
isotopic brain scan suggested a small chronic subdural 
hematoma and notes that it might have been caused by the 
prior surgery.  Due to the positive brain scan, the report 
notes that the appellant was sent on to Walter Reed for 
neurosurgical evaluation.  The report further indicates that 
while at Walter Reed, examiners had diagnosed post-concussion 
syndrome and reported that the medical condition was not a 
"line of duty" condition as it had existed prior to service.  
Separation from the Army was recommended.  The report also 
notes that at least four prior complete neurological 
examinations had been recorded as normal.  The report also 
noted that, to further complicate the post concussion 
syndrome, the appellant had a dull normal IQ according to a 
February 1979 neuropsychiatric evaluation.  The diagnoses 
were status post-subdural hematoma with bilateral burr holes, 
not LOD (line of duty), EPTS, non-service aggravated; and, 
post concussion syndrome, not LOD, EPTS (existed prior to 
service), non-service aggravated.

A May 1979 Physical Evaluation Board (PEB) Proceeding report 
describes the appellant's diagnoses as nonpsychotic organic 
brain syndrome with brain trauma manifested by post 
concussion syndrome with headaches, dizziness, fainting 
spells, sinusitis, leg cramps, foot trouble, trouble 
sleeping, excessive worry and memory loss.  Not LOD, EPTS, 
not aggravated, not ratable.  The report also notes the 
following:

The PEB has reviewed medical evidence of 
record and concludes, however, that there 
is sufficient evidence to substantiate 
that the condition for which the member 
is now unfit existed prior to service and 
was not aggravated by service but is the 
result of natural progression.  As a 
civilian, the member was involved in an 
automobile accident and suffered an acute 
subdural hematoma that required major 
surgery.  The surgery was performed by 
Dr. Johnson at the Worcester City 
Hospital in Worcester, MA.

In June 1979, the appellant submitted his claim for service 
connection.  

In August 1979, Robert Johnson, MD, reported that he tended 
to the appellant in April 1978 for injuries suffered in the 
auto accident and continued to provide medical care since 
that time.  Dr. Johnson reported that following surgery, the 
appellant appeared to be doing well.  Dr. Johnson reportedly 
forwarded relevant medical records to a Major J. H. of Martin 
Army Hospital, Fort Benning, GA, so that the Army would be 
more aware of the nature and the seriousness of the 
appellant's injuries while he trained there.  Dr. Johnson 
also felt that there was a real possibility of recurring 
headaches, given the Army's heavy training program.

In December 1979, the RO denied the claim for service 
connection.  The appellant appealed that decision and, in 
April 1980, reported that while in the Army he was not 
allowed to follow his doctor's advice which included getting 
a great deal of rest.  He reported that he experienced many 
symptoms that he had not experienced prior to active service.  
The symptoms included headaches, dizziness, fainting spells, 
sinusitis, leg cramps, insomnia, depression, and memory loss.  

In April 1980, Dr. Johnson reported that he had informed the 
Army that marching, calisthenics and heavy training posed a 
real possibility of causing headaches and that the Army had 
been provided with a copy of the appellant's April 1978 
medical record.  Dr. Johnson noted that after consideration 
of the evidence, the Army apparently decided not to give the 
appellant a medical discharge although knowing that 
performing field duties was hazardous.  

In May 1980, the appellant testified at a hearing before an 
RO hearing officer that after leaving the Hospital in May 
1978, he suffered from weakness but not from headaches.  He 
testified that as part of his post-accident recovery, he was 
supposed to get 8 hours of sleep per day; however, basic 
training offered no such consideration.  He testified that 
because he reported his medical problems, he received even 
less consideration than others and was given extra details, 
such as push-ups, kitchen patrol or guarding rifles.  He 
reported that after basic training, he was sent to Fort Lee, 
Virginia for training as a supply specialist and while there 
he was put on a medical hold because of his learning 
problems.  He also testified that at the present time, his 
private doctor was still treating him for headaches.

In January 1981, the Board determined that the appellant's 
disability became evident during service, but was not 
aggravated during service, and denied his appeal for service 
connection for nonpsychotic organic brain syndrome.

In May 1982, the appellant submitted a claim for dental 
trauma and reported that he had suffered dental injury in a 
fistfight during active duty for training.  In October 1982, 
the appellant submitted a request to reopen a claim for 
service connection for a nervous condition.  He reported that 
he been receiving VA medical care from 1979 to the current 
time.  In November 1982, the appellant claimed service 
connection for a back condition and for blood clots in the 
head.

In January 1983, the RO received duplicate SMRs from the 
Massachusetts Army National Guard.  The RO also received VA 
treatment reports.  These reports show treatment from 1979 to 
1982 but do not indicate that ACDUTRA aggravated his 
condition.  Significantly, an October 1981 opinion by a VA 
doctor indicates that the appellant's ACDUTRA did not cause 
aggravation of his traumatic cerebral injury.

The RO received a letter dated in April 1983 from Dr. Johnson 
who reported that he felt that the Army training was a factor 
in aggravating the appellant's medical condition.  He 
reported that he had informed the Army of the appellant's 
medical condition and was therefore surprised that the Army 
had elected to take him.  He reported that the appellant 
still had emotional instability and headaches caused by the 
earlier injury.  Dr. Johnson had this to say about the 
appellant's emotional instability and headaches: "I think 
they were aggravated by his duty in the Army and I believe 
that he should receive some consideration in this regard."  

In May 1983, the RO determined that the facts did not warrant 
a finding of aggravation of a preexisting condition.

In December 1983, the appellant testified at a hearing before 
an RO hearing officer that while at Fort Lee, he had some 
trauma to his head when he lost teeth during a fight.  He 
testified that his headaches, depression, insomnia, and 
learning problems began while in training, but before the 
fight in the barracks that broke some teeth.  When asked, he 
could not recall whether any symptoms increased after the 
fight.  

In June 1984, the Board determined that evidence submitted 
since the Board's January 1981 decision was cumulative in 
nature and did not change the facts so as to warrant service 
connection for nonpsychotic organic brain syndrome.  

Since the June 1984 Board decision, the appellant submitted 
additional statements and testimony to the effect that he 
felt that his disorder was aggravated by ACDUTRA.  The 
appellant submitted a medical opinion dated in July 1984 and 
another report dated in December 1985, both authored by Dr. 
Johnson, as well as later dated medical reports by Dr. Stone, 
and later dated VA outpatient treatment reports.

In a July 1984 letter to VA, Dr. Johnson mentioned the April 
1983 letter that was of record in June 1984.  In the April 
1983 letter, Dr. Johnson had not specified what military 
activity might have caused aggravation of a preexisting 
condition; however, in the July 1984 letter, Dr. Johnson 
reported that marching, calisthenics, and other duty had 
aggravated the medical condition.  In December 1985, Dr. 
Johnson reported that the appellant had recently reported his 
involvement in a fistfight on April 24th or 25th 1979, and had 
been knocked to the ground with transient loss of 
consciousness, dental trauma, and hospitalization for about 
three hours.  

In March 1996, the RO received VA outpatient treatment 
reports dated from 1980 to 1989.  Of note is an April 1985 
report that reflects post-trauma headaches and the following 
notation: "Suspect that these are tension headaches [due to] 
depression."  Also of note is a March 1986 report that 
reflects that the appellant had obtained a medical clearance 
to re-enlist and would see a recruiter.  

The RO later received a computerized tomography (CT) report 
dated in December 1995 reflecting an unremarkable 
examination.  A January 1996 electroencephalogram (EEG) 
report from St. Vincent's Hospital notes a possible right 
temporal dysfunction.  

The RO also received reports from Bernard Stone, M.D., dated 
in December 1995, January 1996 and November 1996.  In 
December 1995, Dr. Stone noted the appellant's 1978 head 
trauma and subsequent military service against Dr. Johnson's 
advice but found no current neurological disease 
notwithstanding the reported continuing headaches, dizziness, 
tiredness and blurry vision.  In a January 1996 report, Dr. 
Stone found the December 1995 EEG and CT test results to be 
negative and simply suggested further evaluation by a 
headache clinic.  In November 1996, Dr. Stone reported that 
it was unusual for a person with a history of subdural 
hematoma, headaches, and an abnormal EEG to be accepted for 
military service.

The appellant, at various times since June 1984, has 
continued to assert that ACDUTRA aggravated his preexisting 
medical condition.  In January 1997, he testified that after 
military training he had blurred vision, headaches and 
fatigue that were not present prior to receiving a blow to 
the head during military training. 

The Board must evaluate the above mentioned evidence to 
determine whether any of it is new and material evidence, 
that is, whether by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board must keep in mind that to be 
new and material the evidence need not change the outcome of 
the claim, but rather that it result in a more complete 
record for evaluating the claim.  Hodge, 155 F.3d at 1363.

The Board finds that while some of the evidence submitted is 
redundant or cumulative, some of the additional evidence does 
provide additional facts that are relevant at least for the 
purpose of providing a more complete record for evaluating 
the claim.  Specifically, in July 1984 Dr. Johnson reported 
that marching, calisthenics, and other duty had aggravated 
the preexisting medical condition.  This evidence was not of 
record in June 1984 and does provide a more complete record 
for evaluating the claim, as it provides more details to 
support Dr. Johnson's medical opinion.  Secondly, an April 
1985 VA outpatient report that notes "Suspect that these are 
tension headaches [due to] depression" also provides a more 
complete record for evaluating the claim.  Also of note are a 
March 1986 report that reflects that the appellant had 
obtained a medical clearance to re-enlist and that in 
December 1995 (when the appellant reported continuing 
headaches, tiredness, dizziness, and blurry vision) Dr. Stone 
noted normal cerebellar function and felt that the appellant 
did not have any current neurological disease.  Again in 
January 1996, Dr. Stone felt that the appellant was 
neurologically healthy.  This evidence does provide a more 
complete record for evaluating the claim and therefore it is 
neither cumulative nor redundant.

Lastly, the appellant himself has supplied some additional 
details concerning the April 1979 fistfight and alleged 
trauma to the head.  The appellant's reported transient loss 
of consciousness following the April 1979 fistfight first 
surfaced in July 1984, just after the June 1984 Board 
decision.  Although most details of the fight were before the 
Board in June 1984, this particular detail was not before the 
Board and therefore does provide a more complete record for 
evaluating the claim.  Moreover, because it does provide a 
more complete record for evaluating the claim, it is neither 
cumulative nor redundant. 

For above reasons, the Board hereby determines that new and 
material evidence, evidence that is so significant that it 
must be considered, has been submitted and the claim is 
hereby reopened.  In Elkins v. West, 12 Vet. App. 209 (1999), 
the Court held that the process for reopening claims under 
the Federal Circuit's holding in Hodge, consists of three 
steps: the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim is well-grounded pursuant to 
38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  Accordingly, the Board will next determine 
whether the claim is well grounded.

II.  Well Groundedness

As noted above, immediately upon reopening, the Secretary 
must determine whether, based on all the evidence and 
presuming its credibility, the claim is well grounded.

A well-grounded claim is one that is plausible.  The 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is not well grounded, it must fail and VA has no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  In addition, in the recent case of Morton v. West, 
12 Vet. App. 477 (1999), the Court held that, absent the 
submission and establishment of a well-grounded claim, VA 
cannot undertake the duty to assist the appellant in 
developing facts pertinent to his or her claim.  In Morton, 
the Court also indicated that the threshold for establishing 
a well-grounded claim is a low one.  

The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), outlined a 
three-prong test which established whether a claim is well 
grounded.  The Court stated that in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well 
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  Evidentiary assertions by 
the appellant must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  

The Board finds that the appellant has submitted evidence of 
a current disability, for example, the July 1996 evaluation 
by Dr. Ursprung diagnosing organic mental disorder not 
otherwise specified, "presumably secondary to subdural 
hematoma."  An in-service physical evaluation board gave a 
diagnosis of organic brain syndrome that preexisted ACDUTRA 
and a private doctor has opined that military training had 
aggravated the injury and contributed to current symptoms.  
Thus competent evidence of the three elements of a well-
grounded claim has been submitted.  In light of the 
aforementioned evidence and the current Morton case, the 
Board finds that the appellant's claim is well grounded in 
that it is plausible within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  


ORDER

The claim of entitlement to service connection for organic 
brain syndrome is reopened by new and material evidence and 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

The Court has stated that when the Board addresses a question 
not previously addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument.  If such 
notice has not been afforded, the Board must consider whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  In this case the appealed July 
1996 RO rating decision, the September 1996 statement of the 
case, the April 1997 supplemental statement of the case, and 
the December 1998 Board decision address only whether new and 
material evidence had been submitted to reopen the claim.  
Therefore, to afford the appellant adequate notice of and 
opportunity to argue the issue at hand, this case must be 
remanded to the to the RO for consideration of the service 
connection claim on the merits.  

Because the service connection claim is well grounded, VA's 
also has a duty to assist in the development of the facts of 
the claim that includes obtaining a medical opinion where 
warranted.  The medical opinions of record concerning whether 
the condition was aggravated by active service are at 
variance.  On one hand, the appellant's SMRs note that a 
preexisting head injury was not aggravated during ACDUTRA.  
In October 1981, a VA examiner reported that active duty did 
not result in any aggravation of the traumatic cerebral 
injury; however, in July 1984, the appellant's private 
physician of many years opined that marching, calisthenics 
and other training activities had, in fact, aggravated the 
head injury.  An April 1985 VA opinion notes that current 
headaches were caused by depression.  In January 1996, a 
private neurologist reported that the appellant had no 
current neurological disorder notwithstanding his reported 
symptoms of headache, dizziness, blurry vision, and tiredness 
but did recommended further evaluation for headaches.  The 
Board therefore feels that it would be helpful to obtain a 
medical opinion addressing whether it is at least as likely 
as not that ACDUTRA resulted in aggravation of a pre-existing 
head injury.  Moreover, because an examiner has recommended 
further evaluation of headaches, a symptom associated with 
the claim of aggravation, VA must consider this as part of 
its duty to assist the appellant.  The duty to assist 
includes ordering a fresh examination if the record is 
insufficient.  See 38 C.F.R. § 4.2 (1998); Ardison v. Brown, 
6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Littke v. Derwinski, 1 Vet. App. 90, 93 
(1991). 

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the appellant, the 
RO is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since January 1996.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the appellant's claims file, the 
appellant should be scheduled for an 
appropriate VA evaluation of his 
residuals of a traumatic head injury.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should attempt to reconcile the various 
diagnoses and determine (a) whether it is 
at least as likely as not that the 
appellant currently has a disability 
related to the original brain injury, 
and, if so, (b) whether it is at least as 
likely as not that such disability began 
in service or increased during service.  
Finally, if such disability is found to 
have increased during service, the 
examiner should determine whether there 
is clear and unmistakable evidence, which 
may include medical facts and principles, 
that such increase was due to the natural 
progress of the condition.  All 
examination findings along with a 
complete rationale for the opinions and 
conclusions reached should be set forth 
in detail.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the appellant's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

6.  If the determination remains 
unfavorable to the appellant, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 


